DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is entitled to and claims the benefit of priority of Provisional application No. 62/697,914, filed 07/13/2018. The preliminary amendment filed on 07/08/ 2019 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-6 without traverse in the reply filed on 06/15/2021 is acknowledged. 
4.	Claims 1-19 are pending. Claims 1-6 are under examination on the merits. Claims 7-19 are withdrawn to a non-elected invention from further consideration.  

Information Disclosure Statement
5.	The information disclosure statement submitted on 08/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information

Drawings
6.	The drawings are received on 07/25/2019. These drawings are acceptable.

Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4-5 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou et al. (Efficient Silicon Metasurfaces for Visible Light, ACS Photonics 2017, 4, 544−551, hereinafter “Zhou”).

	Regarding claims 1,4: Zhou discloses a device (Page 544, Abstract, lines 1-9), comprising: a substrate transparent to ultraviolet (UV) light, wherein the substrate comprises quartz, and at least one metalens formed of a material on the substrate (Page 548, right Col. 3rd para, lines 1-5 to Page 549, left Col. 1st para, lines 1-2). Zhou is silent regarding at least one metalens formed of a material having a permittivity of UV light of at least 10. 
However, pertaining specifically to claim 1, since Zhou discloses the identical or substantially identical device (Page 544, Abstract, lines 1-9), comprising: a substrate transparent to ultraviolet (UV) light, wherein the substrate comprises quartz, and at least one metalens formed of a material on the substrate (Page 548, right Col. 3rd para, lines 1-5 to Page 549, left Col. 1st para, lines 1-2) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a material permittivity, would inherently/implicitly be achieved by Zhou’s device (i.e., metalens formed of a material having a permittivity of UV light of at least 10). If there is any difference between the product of Zhou and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	Where applicant claims a composition in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 

Regarding claims 2-3: Zhou discloses the device (Page 544, Abstract, lines 1-9), wherein the at least one metalens comprises a single bar structure or the at least one metalens comprises a double bar structure. (Page 548, right Col. Fig 5).


    PNG
    media_image1.png
    519
    613
    media_image1.png
    Greyscale

Regarding claim 5: Zhou discloses the device (Page 544, Abstract, lines 1-9), wherein the material having the permittivity of UV light of at least 10 comprises one of a material selected from a group consisting of: silicon, silicon dioxide, and silicon carbide (Page 548, right Col. Fig 5).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Efficient Silicon Metasurfaces for Visible Light, ACS Photonics 2017, 4, 544−551, hereinafter “Zhou”) as applied to claim 1 above, and further in view of Lin et al. (Dielectric gradient metasurface optical elements, Science, 2014, VOL 345 ISSUE 6194, 298-301, hereinafter “Lin”).

Regarding claim 5: The disclosure of Zhou is adequately set forth in paragraph 8 above and is incorporated herein by reference. Zhou does not expressly teach the material comprises a silicon-based material such that the entire device is comprised of silicon-based materials.
However, Lin teaches dielectric gradient metasurface optical elements capable of achieving high efficiencies in transmission mode in the visible spectrum (Page 298, Abstract, lines 4-7), the metasurface optical elements formed of the material comprises a silicon-based material such that the entire device is comprised of silicon-based materials (Page 300, Fig. 2A) with benefit of providing a design principles which are generally applicable to any high-index semiconductor or insulator and can be applied at any desired wavelength. The lowest ohmic losses are achieved near the semiconductor band edge. The presented ultrathin dielectric gradient metasurface optical elements (DGMOEs) address an increased need for low-cost, lightweight, and compact optical elements that can easily be integrated into complex systems requiring assembly of optical, electronic, and mechanical components.

    PNG
    media_image2.png
    269
    221
    media_image2.png
    Greyscale

In an analogous art of silicon metasurfaces, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the substrate by Zhou, so as to include the material comprises a silicon-based material such that the entire device is comprised of silicon-based materials as taught by Lin, and would have been motivated to do so with reasonable expectation that this would result in providing design principles which are generally applicable to any high-index semiconductor or insulator and can be applied at any desired wavelength. The lowest ohmic losses are achieved near the semiconductor band edge. The presented ultrathin dielectric gradient metasurface optical elements (DGMOEs) address an increased need for low-cost, lightweight, and compact optical elements that can easily be integrated into complex systems requiring assembly of optical, electronic, and mechanical components.

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/28/2021